Niblack, J.
This cause was first a proceeding by Amanda E. Barnall, against her husband, Nathan E. Bar-nail, to correct an alleged mistake in the execution' of a deed of conveyance. William Emmert, Gilbert H. Goodwin and William T. Hart were afterward made co-defendants. There was a trial, resulting in a verdict and judgment for the plaintiff, against all the defendants.
Emmert and Goodwin have appealed to this court, without joining their co-defendants in the appeal, and without serving any notice of the appeal upon them.
Eor these omissions’the appellee moves to dismiss the appeal.
Our code provides, that “ A part of several co-parties may appeal, but in such case they must serve notice of the appeal upon all the other co-parties, and file the proof thereof with'the clerk of the Supreme Court.” 2 R. S. 1876, p. 239, sec. 551.
This provision of the code not having been complied with, the cause is not properly before us, and the appeal will have to be dismissed.
The appeal is dismissed, at the costs of the appellants.